DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant has claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. Each independent claims identify the following uniquely distinct features;
1.	Regarding claim 1 – A method for performing a random access procedure by a user equipment in a wireless communication system, the method comprising: transmitting, as a message-1 (Msgl) of the random access procedure, a random access preamble to a base station, wherein the random access preamble indicates an early uplink data transmission in a message-3 (Msg3) during the random access procedure, and receiving, as a message-2 (Msg2) of the random access procedure, a random access response message including first information and second information from the base station, wherein the first information includes uplink grant information, and the second information includes a flag indicating whether the uplink grant information is for the early uplink data transmission in the Msg3, and transmitting the Msg3 to the base station using the first information including the uplink grant information, wherein the 
2.	Regarding claim 13 – A device for wireless communication, the device comprising: a memory configured to store instructions, and a processor configured to perform operations by executing the instructions, wherein the operations performed by the processor comprises: transmitting, as a message-1 (Msgl) of a random access procedure, a random access preamble to a base station, wherein the random access preamble indicates an early uplink data transmission in a message-3 (Msg3) during the random access procedure, and receiving, as a message-2 (Msg2) of the random access procedure, a random access response message including first information and second information from the base station, wherein the first information includes uplink grant information, and the second information includes a flag indicating whether the uplink grant information is for the early uplink data transmission in the Msg3, and transmitting the Msg3 to the base station using the first information including the uplink grant information, wherein the Msg3 transmission includes the early uplink data transmission based on that the flag of the second information indicates the uplink grant information is for the early uplink data transmission.
3.	Regarding claim 17 – A non-transitory medium readable by a processor and recorded thereon instructions cause the processor to perform the method of claim 1.
4.	Regarding claim 18 – A method for wireless communication by a base station, the method comprising: receiving, as a message-1 (Msgl) of a random access procedure, a random access preamble from a user equipment, wherein the random access preamble indicates an early 
5.	Regarding claim 19 – A device for wireless communication, the device comprising: a memory configured to store instructions, and a processor configured to perform operations by executing the instructions, wherein the operations performed by the processor comprises: receiving, as a message-1 (Msgl) of a random access procedure, a random access preamble from a user equipment, wherein the random access preamble indicates an early uplink data transmission in a message-3 (Msg3) during the random access procedure, and transmitting, as a message-2 (Msg2) of the random access procedure, a random access response message including first information and second information to the user equipment, wherein the first information includes uplink grant information, and the second information includes a flag indicating whether the uplink grant information is for the early uplink data transmission in the Msg3, and receiving the Msg3 from the user equipment based on the first information including the uplink grant information, wherein the Msg3 is related to the early uplink data transmission of the user equipment based on that the flag of the second information indicates the uplink grant information is for the early uplink data transmission.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-19 are allowable over the prior art of record.

Conclusion

Claims 1-19 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Marinier et al. (US 2014/0321406 A1) discloses multipoint transmission in wireless communication.
2.	Han et al. (US 2012/0230291 A1) discloses method and apparatus for transmitting an uplink or downlink grant in a wireless communication system that supports uplink and downlink MIMO schemes.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
/John Pezzlo/
12 May 2021
Primary Examiner, AU 2465